WARNER, J.
The error assigned to the judgment of the Court below in this case, is in awarding an execution for the costs of the *137proceeding against the parties who originated it. Inasmuch as the Code does not specially provide who shall pay the costs on' the trial of the particular class of cases mentioned in the record, and the jury having found that the complaint of the parties was not well founded in point of fact, by returning a verdict for the defendant with costs of suit, it is but just and right, in our judgment, that the parties who originated and instituted the proceeding, should pay the cost of it.
Let the judgment of the Court below be affirmed.